DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 11/21 and 9/22 have both been considered and placed of record.  The initialed copy is attached herewith.

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.
	For correctness, the tradenames “CHArge de MOve” and CHAdeMO should have been written as shown (emphasis on the correct capitalization of the underlined letters).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claims 1 and 7, ultimate paragraph, the limitation “wherein the first charging mode and the first charging mode comply…” is confusing.  The Examiner assumes the second occurrence of “the first charging mode” should have been “the second charging mode.”  Clarification is needed.
	Re claims 2, 3, 11 and 12, the use of the tradename/trademark “CHAdeMO” or “CHArge de MOve” is not allowed in the USPTO claim drafting.
	Re claims 4-6, 8-10 and 13-15, the claims are indefinite because they depend directly or indirectly on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 9,469,209).
Re claims 1 and 7, the reference discloses a charging control for a vehicle having, inter alia, a communication unit (60,95) communicates with an ESVE (115) and a control unit (col 2, lines 49-53) determined charging mode based on the communication units (col 3, lines 20-29), the communication unit having the first communication channel (60) and the second communication channel (95) wherein the control unit generates signal for controlling first charging mode when received through the first communication channel (col 8, lines 31-41) and the control unit generates signal for control second charging mode when received through the second communication channel (col 9, lines 18-28) wherein the first and second charging modes comply with different charging standards (inherent feature in EV charging).
Re claim 8, the reference further discloses the charging inlet supports PLC (col 8, lines 31-39).  
Re claim 9, the reference further discloses alignment/proximity sensor to ensure the charger is in line for charging (col 8, line 54 to col 9, line 16). Having earth ground would have been inherent feature in any electrical circuit.
Re claim 10, the reference further discloses control configured to receive charge for the battery from the CP and CD ports (col 8, lines 38-40; col 9, lines 18-28).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 9,469,209).
Re claims 2, 3, 11 and 12, the reference is silent on the different charging standards including CHAdeMO, the China standard and/or the CSS standard.  It would have been obvious to have devised the EV chargers to comply with these standards since it has been held to be within the general skill of a worker in the art to select a known materiale based on its suitability for the intended use as a matter of obvious design choice.
Re claims 4, 5, 13 and 14, the reference discloses the first charging communication/mode supports PLC (col 8, lines 31-39).  However, it does not disclose the second charging communication/mode is based on protocol of supporting CAN.  It would have been obvious to have devised the communication/mode to support CAN since it has been held to be within the general skill of a worker in the art to select a known materiale based on its suitability for the intended use as a matter of obvious design choice.
Re claims 6 and 15, the reference does not disclose multiple EVSEs, each employed a communication channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have daisy-chained a plurality of EVSEs, each with its own communication channel to charge multiple EVs and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,198,374. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the instant claim is broader than patent claims 1 and 2 for excluding at least “a third communication channel.”
Re claims 2 and 3, the instant claims are similar to claim 4.
Re claim 4, the instant claim is similar to patent claim 3.
Re claim 5, the instant claim is similar to patent claim 6.
Re claim 6, patent claims 1 and 2 do not claim multiple EVSEs.  It would have been obvious to have daisy-chained a plurality of EVSEs, each with its own communication channel to charge multiple EVs and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Re claims 7, 8 and 10, the instant claims are broader than patent claim 7 for excluding at least “a third communication channel.”
Re claim 9, the instant claim is similar to patent claim 8.
Re claims 11 and 12, the instant claims are similar to patent claim 4.
Re claim 13, the instant claim is similar to patent claim 10.
Re claim 14, the instant claim is similar to patent claim 12.
Re claim 15, patent claims 7 and 8 do not claim multiple EVSEs.  It would have been obvious to have daisy-chained a plurality of EVSEs, each with its own communication channel to charge multiple EVs and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087